Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
An examiner’s amendment to the record appears below. Should any changes and/or additions be unacceptable, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by Applicant. If Applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
Specification
The specification is amended as follows:
The specification must be amended to provide descriptions for the figures. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. The original specification contains vague descriptions for the reproductions in groupings; i.e. reproductions 1.1-1.4, 1.8-1.14, etc. These descriptions lack specificity and accuracy that may aid in clarification of the views. The descriptions do not explain the content and configuration of each view nor the interior insert. Accordingly, the specification is amended to include descriptions of all reproductions, and reads:
-- 1.1 : top plan view of the pacifier holder, shown closed in a first configuration.
1.2 : bottom plan view, thereof.
1.3 : front elevation view, thereof.
1.4 : right side elevation view, thereof.
1.5 : top, front, right perspective view, thereof.
1.6 : sectional-elevation view, shown in the first configuration.
1.7 : sectional-perspective view, shown in the first configuration.
1.8 : top, left perspective view, shown open in a second configuration with interior element inverted.
1.9 : right side elevation view, thereof.
1.10 : top plan view, shown in the second configuration, with interior element removed for clarity of disclosure.
1.11 : bottom plan view, thereof.
1.12 : top plan view, shown in the second configuration with interior element upright.
1.13 : top, front, right perspective view, thereof.
1.14 : top, front, right perspective view, shown in the second configuration with interior element inverted.
1.15 : top, front, right perspective view of the pacifier holder, shown exploded for clarity of disclosure. --
The claim statement is not in formal terms. 37 CFR 1.153. An additional sentence, as a feature description, is included as part of the claim statement. This additional sentence adds no new information to the disclosure and is therefore neither required nor permitted. Accordingly, for consistency, proper form and to maintain a single claim, the claim statement is amended to read:
-- I claim:
The ornamental design for a pacifier holder, as shown and described. --
Conclusion
In conclusion the claim stands in condition for allowance.
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Kendra Leslie Hamilton whose telephone number is 571-272-7521. Examiner can typically be reached on weekdays, 9:30-5:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Sheryl Lane, can be reached at 571-272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Kendra Leslie Hamilton/
Primary Examiner, Art Unit 2915                                                                                                                                                                                                        
07/21/2022